Citation Nr: 1607497	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  09-00 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for diabetes mellitus.

7.  Entitlement to service connection for a bilateral eye disability.

8.  Entitlement to service connection for a disability manifested by soreness and aching of the entire body.  

9.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 40 percent disabling.  

10.  Entitlement to an increased rating for residuals of a varicocelectomy of the left testicle, currently evaluated as 10 percent disabling.

11.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and L.D.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from November 1966 to November 1968.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a June 2010 rating decision of the RO in Muskogee, Oklahoma.  The case was later transferred to the jurisdiction of the RO in Montgomery, Alabama.  

In October 2015, the appellant testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  At the hearing, the appellant indicated that he wished to withdraw his appeal with respect to the issues of entitlement to service connection for a bilateral eye disability and a disability manifested by soreness and aching of the entire body.  Under these circumstances, these issues are no longer within the Board's jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (holding that the Board is without the authority to proceed on an issue if the claimant indicates that consideration of that issue should cease).  Those issues have accordingly been dismissed below.

The issues of entitlement to service connection for an acquired psychiatric disability and headaches, increased ratings for bilateral hearing loss and residuals of a varicocelectomy of the left testicle, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A sinus disability was not present during the appellant's active service or for many years thereafter, and the record on appeal contains no indication that his post-service chronic sinusitis is causally related to his active service, to include any exposure therein.

2.  A back disability was not present during the appellant's active service, arthritis of the back was not manifest to a compensable degree within one year of separation, and the record on appeal contains no indication that any current back disability is causally related to the appellant's active service, to include any exposure therein.

3.  The appellant did not serve in country in the Republic of Vietnam during the Vietnam era, he had no overseas service which included duty or visitation in Vietnam, and the evidence does not show that he was exposed to an herbicide agent or mustard gas during active service. 

4.  Hypertension was not present during the appellant's active service or manifest to a compensable degree within one year of separation, and the record on appeal contains no indication that the appellant's current hypertension is causally related to his active service, to include any exposure therein.

5.  Diabetes mellitus was not present during the appellant's active service or manifest to a compensable degree within one year of separation, and the record on appeal contains no indication that the appellant's current diabetes mellitus is causally related to his active service, to include any exposure therein.

6.  In October 2015, prior to the promulgation of a decision in the appeal, the appellant notified VA that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for a bilateral eye disability and a disability manifested by soreness and aching of the entire body.


CONCLUSIONS OF LAW

1.  A sinus disability was was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313, 3.316 (2015).

2.  A back disability was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  Hypertension was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313, 3.316 (2015).

4.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313, 3.316 (2015).

5.  The criteria for withdrawal of an appeal have been met with respect to the issues of entitlement to service connection for a bilateral eye disability and a disability manifested by soreness and aching of the entire body.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  In March 2007 and February 2010 letters issued prior to the initial decision on the claims, the RO advised the appellant of the information and evidence needed to substantiate and complete his claims and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  These letters also included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The appellant's service treatment and personnel records are on file, as are all available and relevant records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).

As set forth in more detail below, the RO has also taken the necessary actions to ascertain whether the appellant served in country in Vietnam and was exposed to mustard gas or herbicides during active duty.  Based on the unambiguous responses received, the Board finds that further requests for information regarding the appellant's claimed exposure to environmental hazards during active duty would be futile.  

Additionally, given the evidence of record, the Board finds that a VA medical examination is not necessary with respect to the claims of service connection for a sinus disability, a back disability, hypertension, and diabetes mellitus.  Under applicable criteria, an examination or opinion is necessary if the evidence of record (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the claimant suffered an event, injury or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2015); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided). 

In this case, the evidence shows that the appellant's claimed disabilities were not present during his active service, within the first post-service year, or for many years thereafter.  Additionally, the record contains no indication that the appellant's claimed disabilities are causally related to his active service or any incident therein.  Finally, as set forth below, the most probative evidence indicates that the appellant duties did not include visitation to Vietnam, nor was he exposed to mustard gas or herbicides.  Given these facts, the Board finds that an examination is not necessary.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 Vet. App. at 83. 

The appellant was also provided an opportunity to testify at a hearing before the undersigned Veterans Law Judge.  During that hearing, the undersigned Veterans Law Judge identified the issues on appeal and asked questions about the onset and development of the disorders discussed in the decision below.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided. 


Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including cardiovascular-renal disease, hypertension, and diabetes mellitus, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015). 

In addition, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2015).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure include diabetes mellitus.

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report:  Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

The law also provides for presumptive connection where the record establishes full-body exposure to nitrogen or sulfur mustard during active service together with the subsequent development of specifically delineated conditions.  The delineated conditions do not include sinusitis, hypertension, or diabetes mellitus.  38 C.F.R. § 3.316 (2015).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Analysis

Entitlement to service connection for a sinus disability, hypertension, and diabetes mellitus

The appellant has claimed that he developed a sinus disability, hypertension, and diabetes mellitus in service as a result of his exposure to environmental hazards.  Specifically, he has asserted that, during his tour of duty at Fort Irwin in 1967, the building in which he worked contained some canisters.  The appellant has admitted that he does not know what the canisters contained, but he believes that they could have contained chemicals, such as Agent Orange or mustard gas.  He has contended that such exposure caused him to develop high blood pressure, diabetes mellitus, and sinus problems.  

As a preliminary matter, the Board finds that the record on appeal establishes that a sinus disability, hypertension, and diabetes mellitus were not present during the appellant's active service or manifest to a compensable degree within one year of separation.  The appellant's service treatment records show that he reported a history of high blood pressure at his July 1966 military preinduction medical examination.  On examination, however, the appellant's blood pressure was within normal limits, and hypertension was not diagnosed.  Under these circumstances, the appellant is presumed to have been in sound condition at service entrance.  38 C.F.R. § 3.304(b)(1) (2015); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

The appellant's service treatment records show that he completed a dental history questionnaire in June 1967 in which he specifically denied having both high blood pressure and diabetes mellitus.  The remaining service treatment records are entirely negative for any complaints or findings of a sinus disability, hypertension, or diabetes mellitus.  It does not appear that a separation examination was conducted.  

The post-service record on appeal is similarly silent for any indication of a sinus disability, hypertension, or diabetes mellitus within the first post-service year.  In that regard, the record indicates that the appellant submitted an original application for VA compensation benefits in January 1969 seeking service connection for a left varicocele.  His application, however, does not mention any other disability.  Nor does the medical evidence assembled in connection with the claim.  That evidence includes a February 1969 VA medical examination report, which shows that the appellant's sinuses, cardiovascular system, and digestive system were examined at that time and were determined to be normal.  A blood pressure reading of 124/60 was recorded.  Moreover, the examination report is entirely negative for any complaints or symptoms indicative of a sinus disability, hypertension, or diabetes mellitus.  

In fact, the most probative evidence of record indicates that the appellant's sinus disability, hypertension, and diabetes mellitus were not diagnosed until many years after service separation.  The first notation of hypertension in the post-service clinical record is in September 1996, nearly twenty-eight years after the appellant's separation from service.  The first clinical notation of sinusitis was in August 2000, nearly 32 years after service separation.  Finally, the record shows that the appellant was diagnosed as having diabetes mellitus in 2004, approximately 36 years after service separation.  Prior to that time, he had consistently denied having diabetes.  Moreover, the Board notes that the record on appeal contains no indication that any medical professional has related the appellant's current sinus disability, hypertension, or diabetes mellitus to his active service or any incident therein.

With respect to the appellant's theory that he developed a sinus disability, hypertension, and diabetes mellitus as a result of Agent Orange, VA regulations provide that, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  The enumerated diseases which are deemed to be associated with herbicide exposure do include diabetes mellitus.  See 38 C.F.R. § 3.309(e) (2015). 

In this case, however, the record does not establish that the appellant was exposed to Agent Orange in service.  His DD Form 214 and his service personnel records show that he had no overseas service and was therefore not present on the land mass of Vietnam or in its inland waterways during the Vietnam era.  Indeed, the appellant and his representative have not contended otherwise.  

The Board has considered the appellant's contentions to the effect that the containers at Fort Irwin may have contained chemicals, such as herbicides and mustard gas.  However, during the hearing, the Veteran admitted that he did not know what was actually in the containers.  Moreover, the service department responded that there are no records indicating that the appellant was exposed to herbicides or mustard gas during active duty.  In addition, the service department has indicated that their records show that the appellant was not a participant in the Mustard Gas Project or any chemical-biological programs.  The Board assigns more probative weight to the service department report than to the appellant's conjecture or speculation regarding his potential exposure to herbicides and mustard gas.  

Based on the evidence currently of record, therefore, the Board finds that in-service exposure to an herbicide agent, such as Agent Orange, or to Mustard Gas, has not been established, nor may it be presumed.  38 C.F.R. § 3.309(e) (2015).  Thus, although VA has recognized an association between herbicide exposure and diabetes mellitus, the most probative evidence of record indicates that the appellant was not exposed to Agent Orange in service.  Accordingly, service connection is not warranted for these disabilities on this basis.  

In summary, the Board finds that the most probative evidence shows that the appellant's current sinusitis, hypertension, and diabetes mellitus did not have have their onset during active service, did not manifest to a compensable degree within one year of service separation, and are not causally related to his active service or any incident therein.  For these reasons, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Entitlement to service connection for a back disability

The appellant has reported his in-service duties required heavy lifting and that his back hurt most of the time after completing such duties.  He has indicated that he may have been treated for a back disability in service and that a back disorder has been present since that time.  

After carefully considering the record on appeal, the Board finds that the preponderance of the evidence is against the claim.

As a preliminary matter, the Board notes that the appellant's service treatment records are entirely negative for any complaints or findings of a back disability.  Moreover, in January 1969, shortly after his service separation, the appellant submitted an original application for VA compensation benefits seeking service connection for a left varicocele.  His application, however, is conspicuously silent for mention of a back disability or symptoms referable to a back disability, as is the medical evidence assembled in connection with the claim.  That evidence includes a February 1969 VA medical examination report, which shows that the appellant's musculoskeletal system was examined at that time and determined to be normal.  

The Board has considered the appellant's statement to the effect that he may have been treated during active duty for a back disability and that his back disability or symptoms had been present since that time.  Although his statements are competent, the Board does not find them to be credible.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996) (discussing the factors to be considered in determining the weight to be assigned to evidence, including inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, and witness demeanor).  This finding is made based on the conflicts between his current statements, made in the context of a claim for monetary benefits and the contemporaneous medical records.  As noted, the appellant's service treatment records do not document complaints or findings of a back disability.  Additionally, the appellant made no mention of a back disability on his original application for VA benefits in January 1969.  The Board finds that, if the appellant had been suffering from back problems since service, he would have mentioned it when filing his claim or during the February 1969 VA medical examination when his musculoskeletal system was being examined.  Cf. Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (holding that silence in a medical record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder (citing Fed. R. Evid. 803(7))); see also AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  The Board further notes that the February 1969 VA medical examination report affirmatively establishes that the appellant's musculoskeletal system was examined at that time and determined to be normal with no indication of a back disability.  Based on the record, the Board concludes that there is affirmative, contemporaneous evidence showing that the appellant did not have a back disability in service or within the first post-service year.  

As set forth above, service connection may nonetheless be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted where a disability is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015). 

In this case, however, the record contains no indication that any current back disability is causally related to the appellant's active service or any incident therein.  Again, there is no credible indication of a back injury or chronic disability in service, and the appellant did not report any such disability or symptoms on his January 1969 application for VA benefits.  Nor was a back disability or symptoms noted during the February 1969 VA medical examination.  Moreover, although the post-service clinical record documents recent complaints of back pain and a June 2009 chest X-ray showed incidental findings of wedging compression of the vertebral bodies of the dorsal spine with minimal degenerative disc disease and spondylosis, none of the post-service clinical evidence contains any indication that any current back disability is causally related to the appellant's active service or any incident therein.  

In summary, the Board finds that the most probative evidence establishes that a back disability was not present during service, that arthritis was not manifest to a compensable degree within one year of service separation, and that any current back disability is not causally related to active service or any incident therein.  Under these circumstances, service connection is not warranted.  The preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Entitlement to service connection for a bilateral eye disability and a disability manifested by soreness and aching of the entire body

Under applicable criteria, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

In the present case, at his October 2015 hearing, the appellant indicated that he wanted to withdraw his appeal with respect to the issues of entitlement to service connection for a bilateral eye disability and a disability manifested by soreness and aching of the entire body.  Following the hearing, he submitted a written statement to this effect.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and they are dismissed.


ORDER

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes mellitus is denied.

The appeal as to the issue of entitlement to service connection for a bilateral eye disability is dismissed.

The appeal as to the issue of entitlement to service connection for a disability manifested by soreness and aching of the entire body is dismissed.  


REMAND

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression

The appellant seeks service connection for an acquired psychiatric disability.  The Board notes that the appellant's service treatment records are entirely negative for any indication of a psychiatric disability.  The post-service record on appeal contains VA clinical records documenting episodic complaints of depression as well as nightmares.  The diagnoses include a nightmare disorder, an unspecified personality disorder, and chronic alcoholism.  The record available to the Board is currently negative for a diagnosis of PTSD, and the appellant did not respond to the RO's request that he provide information regarding his claimed in-service stressors.  See e.g. June 2010 RO memorandum.  The Board also notes that the available record is negative for any indication that any current psychiatric disability is causally related to the appellant's active service or any incident therein.  

At his October 2015 Board hearing, however, the appellant indicated that it was his belief that he had a psychiatric disability secondary to his service-connected disabilities, particularly his service-connected residuals of a varicocelectomy of the left testicle.  

The appellant has not yet been afforded a VA medical examination in connection with his claim of service connection for a psychiatric disability.  Given his recent contentions, such an examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Entitlement to service connection for headaches

The appellant has contended that he developed headaches during service and that they have persisted to the present day.  

The record on appeal includes service treatment records showing that, at an April 1968 ophthalmologic consultation, the appellant complained of constant, mild frontal headaches.  The remaining service treatment records are entirely negative for complaints or findings of headaches.  It does not appear that a separation examination was conducted.  

The post-service record on appeal includes clinical records documenting complaints of headaches.  For example, VA clinical records show that, in February 2000, when the appellant sought to establish care with VA, he complained of headaches all the time for a long time.  Private clinical records also include a July 2002 hospitalization report corresponding to treatment for a near syncopal episode.  At that time, the appellant reported that he took BC powder daily and Advil intermittently for headaches.  Subsequent clinical records document continued complaints of headaches.  

Given the evidence of record, the Board finds that a VA medical examination is necessary to clarify the nature and etiology of the appellant's claimed headache disorder.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 40 percent disabling.  

The record on appeal indicates that the appellant was last examined for VA compensation purposes in April 2015.  At his October 2015 Board hearing, however, the appellant testified that his hearing loss had worsened since that time.  

In light of the appellant's testimony, an additional examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

In addition, at the October 2015 Board hearing, the appellant testified that he had undergone audiometric testing in June 2014 at the Tuskegee VAMC, but that the results of the examination had not been associated with the record on appeal.  The undersigned held the record open following the hearing to allow the appellant the opportunity to submit that evidence, but he did not provide such evidence.  The Board has also been unable to locate the results of any June 2014 audiometric testing in the record on appeal.  Under these circumstances, the AOJ must seek to obtain that examination report, as it is highly relevant to the claim.  See 38 C.F.R. § 3.159(c).


Entitlement to an increased rating for residuals of a varicocelectomy of the left testicle, currently evaluated as 10 percent disabling.

At his October 2015 Board hearing, the appellant testified that, since he was last examined for VA compensation purposes in April 2015, he has undergone further evaluation of his left testicle disability in June 2015 and had been diagnosed as having a recurrent hydrocele, possible hernia, and a blood clot.  He indicated that, although surgery had been recommended, it was contraindicated given his advanced age.  He also indicated that he had been advised that drainage was not medically possible given the infection risk.  As a result, the appellant indicated that he was experiencing continued pain and swelling with trouble lifting and sitting.  

In light of the appellant's testimony, an additional examination is necessary.  38 C.F.R. § 3.159(c)(4) (2015); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (holding that when a claimant alleges that a disability is worse than when originally rated, and the available evidence is insufficient to adequately evaluate the current state of the condition, VA must provide a new examination).

In addition, the Board notes that the record on appeal currently contains VA clinical records dated to April 2015 only.  The subsequent records of evaluation and treatment for the appellant's service-connected residuals of a varicocelectomy of the left testicle have not yet been associated with the record.  Under these circumstances, the AOJ must seek to obtain those records, as they appear relevant to the claim.  See 38 C.F.R. § 3.159(c).


Entitlement to a total rating based on individual unemployability due to service-connected disability

As resolution of the claims discussed above may have an impact on the appellant's claim for TDIU, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Thus, the Board finds that the appellant's claim for TDIU should be held in abeyance, pending the development and readjudication of these claims.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should review the record and ensure that it contains complete clinical records from the Montgomery and Tuskegee VA Medical Centers (VAMCs) for the period from January 2007 to the present, to include the results of any audiometric testing performed in June 2014 at the Tuskegee VAMC.  

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2.  The AOJ should contact the appellant and ask that he submit or specifically identify the clinical records of recent treatment (from June 2015 to the present) for his service-connected residuals of a varicocelectomy of the left testicle.  After obtaining any necessary information and authorization from the appellant, the AOJ should undertake the necessary efforts to obtain any additional VA and/or private medical records pertinent to the appellant's claim.

3.  After the development requested above has been completed, the appellant should be afforded a VA medical examination for the purpose of determining the nature and etiology of his claimed psychiatric disability.  Access to records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination.  

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to the following:  Is it at least as likely as not that any current acquired psychiatric disability identified on examination is causally related to the appellant's active service or any incident therein; or is causally related to or aggravated by any service-connected disability, including residuals of a varicocelectomy of the left testicle.  

An explanation for all opinions expressed must be provided.  

4.  The appellant should also be afforded a VA medical examination for the purpose of determining the nature and etiology of his claimed headache disability.  Access to records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination. 

After examining the appellant and reviewing the pertinent evidence of record, the examiner must provide an opinion as to the following:  Is it at least as likely as not that any current chronic headache disorder identified on examination manifested during the appellant's active service or is otherwise causally related to his active service or any incident therein?  

In providing the requested opinion, the examiner should consider the pertinent evidence of record, including service treatment records documenting an April 1968 complaint of constant, mild frontal headaches.  

Additionally, the examiner is advised that the appellant is competent to attest to factual matters of which he had first-hand knowledge, including experiencing headaches in service and thereafter.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.  

An explanation for all opinions expressed must be provided.  

5.  The appellant should be afforded a VA medical examination for the purpose of determining the severity of his service-connected bilateral hearing loss.  Access to records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination.  

In addition to providing audiometric findings, the examiner should describe the effect of the appellant's hearing loss disability on his occupational functioning and his daily activities.  

An explanation for all opinions expressed must be provided.  

6.  The appellant should be afforded a VA medical examination for the purpose of determining the severity of his service-connected residuals of a varicocelectomy of the left testicle.  Access to records in the appellant's Virtual VA and VBMS folders must be provided to the examiner for review in connection with the examination.  

The examiner should be asked to clearly delineate all pathology and symptomatology attributable to the service-connected residuals of a varicocelectomy of the left testicle, to include any pain, swelling, infection, hernia, or hydrocele.  The examiner should also assess the severity of each symptom.  

An explanation for all opinions expressed must be provided.  

7.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

8.  When the development requested has been completed, the AOJ should readjudicate the claims, considering all the evidence of record.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  The case should then be returned to the Board for appropriate appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


